ACCEPTED
                                                                                            01-15-00787-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       9/18/2015 2:57:12 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                   NO. 2014-27741

IN THE ESTATE OF                           §      IN THE DISTRICT COURT
                                                                      FILED IN
                                           §                   1st COURT OF APPEALS
IAN RILEY HAJALI and ZACHARY,              §      310TH JUDICIAL DISTRICT
                                                                   HOUSTON, TEXAS
TROY HAJALI                                §                   9/18/2015 2:57:12 PM
                                           §                   CHRISTOPHER A. PRINE
DECEASED                                   §      HARRIS COUNTY, TEXAS Clerk

                               NOTICE OF APPEAL

TO THE COURT:

          Appellant, Mi Song Yun formerly known as Mi Song Hajali, hereby gives

notice of her desire to appeal the final judgment signed on or about August 20,

2015, by the 310th Judicial District Court, in cause number 2014-27741, styled In

the Interest of Ian Riley Hajali and Zachary Troy Hajali.

          Appeal is hereby taken to either the First or Fourteenth Courts of Appeals

in Harris County, Texas.

          This notice is filed by appellant, Mi Song Yun formerly known as Mi Song

Hajali.

Dated: September 11, 2015.

                                                  Respectfully submitted,

                                                  /s/Timothy A. Hootman
                                                  Timothy A. Hootman
                                                  SBN 09965450
                                                  2402 Pease St
                                                  Houston, TX 77003
                                                  713.247.9548
                                                  713.583.9523 (fax)
                                                  Email: thootman2000@yahoo.com
                                                  ATTORNEY FOR APPELLANT MI
                                                  SONG YUN FORMERLY KNOWN AS MI
                                                  SONG HAJALI




                                           1
                        CERTIFICATE OF SERVICE

      I hereby certify that on this day a true and correct copy of the foregoing

document was sent to the following by electronic means in compliance with Rules

of Civil Procedure:

            Myrna Davila Gregory
            Kitty L. Crutcher
            Gregory Law PLLC
            1225 North Loop West, Ste 1108
            Houston, TX 77008

            J. Anthony Referente
            208 East 10th St
            Houston, TX 77008

      Date: September 11, 2015


                                              /s/Timothy A. Hootman
                                              Timothy A. Hootman




                                      2